 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY CAROLINO, et al.,                                Case No.: 3:20-cv-1535 W (DEB)
12                                          Plaintiffs,
                                                              ORDER DISMISSING CASE
13   v.                                                       WITHOUT LEAVE TO AMEND
14   CITY OF SAN DIEGO, et al.,
15                                       Defendants.
16
17
18          Defendants City of San Diego, Jose Mendez and Brad Keyes moved to dismiss and
19   strike Plaintiffs’ First Amended Complaint (“FAC”). (MTD FAC [Doc. 13].) In
20   response, Plaintiffs filed a document entitled “CCP Declaration of David Carolino in
21   Support of his Standing to Bring this Action as the Legal Heir of His Brother Dennis
22   Carolino (CCP 337.32).” (D. Carolino Decl. [Doc. 14].) Plaintiffs, however, did not file
23   a substantive opposition that addressed the arguments raised in Defendants’ motion.
24          Among the issues Defendants raised in the motion to dismiss the FAC was
25   Plaintiffs’ lack of standing.1 (See e.g. MTD FAC P&A [Doc. 13-1] 6:22–10:5.) Because
26
27
     1
      Defendants’ previous motion to dismiss the Complaint also argued Plaintiffs’ lack standing. (See e.g.
28   MTD Compl. P&A [Doc. 2-1] 4:24–7:24, 8:1–18.) Because Plaintiffs did not dispute that the

                                                          1
                                                                                           20-cv-1535 W (DEB)
 1   Plaintiffs failed to substantively respond to Defendants’ argument and instead filed a
 2   document that created more uncertainty regarding their standing (see MTD FAC Order
 3   [Doc. 17] 9:22–10:16), on June 21, 2021, this Court issued an Order (1) Granting Motion
 4   to Dismiss and (2) Requiring Further Briefing Regarding Standing. (Id.) The order
 5   provided Plaintiffs with another opportunity to address whether they have standing to
 6   pursue wrongful-death claims:
 7          Plaintiffs shall address whether under California law they have standing to
            pursue wrongful-death claims on behalf of Dennis Carolino given that they
 8
            do not know whether their mother is alive. Plaintiffs’ brief may not exceed
 9          five pages and shall be filed on or before June 28, 2021. Defendants’ may
            file a response not to exceed five pages on or before July 2, 2021. Upon
10
            submission of the above briefing, the Court shall issue an order specifying
11          whether the dismissal is with or without leave to amend.
12
            Plaintiffs are cautioned that if they fail to timely file the above brief, the
13          Court will issue an order granting the motion to dismiss without leave to
            amend.
14
15
     (Id. 11:7–14.)
16
17          To date, Plaintiffs have failed to file the supplemental brief addressing whether

18   they have standing. Nor have they filed a request for additional time to respond.

19   Accordingly, the Court ORDERS the case DISMISSED WITHOUT LEAVE TO

20   AMEND.

21          IT IS SO ORDERED.

22   Dated: July 6, 2021

23
24
25
26
27
     Complaint’s allegations failed to establish standing and instead requested leave to amend, this Court
28   granted Defendants’ motion with leave to amend. (MTD Compl. Order [Doc. 8] 5:10–14.)

                                                         2
                                                                                            20-cv-1535 W (DEB)
